Citation Nr: 1203300	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-22 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization at Gateway Medical Center from October 29, 2009 to November 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1969 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of January and March 2009 decisions of the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee (VAMC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).


REMAND

The Veteran is claiming payment or reimbursement of medical expenses incurred in connection with a period of hospitalization at Gateway Medical Center that began on October 29, 2009.  The record shows that the Veteran's treatment for complaints of chest pain and pressure began in the emergency room and that he was diagnosed as having an acute myocardial infarction.  

The VAMC denied the Veteran's claim for payment or reimbursement of medical expenses on the basis that the Veteran had not been enrolled in the VA medical system at the time of the emergency treatment.  The Veteran and his representative assert that he was enrolled for VA medical treatment prior to the October to November 2009 period of hospitalization.  In the brief on appeal to the Board, the representative asserts that the Veteran contends that he was being seen at the VA outpatient clinic in Dover, Tennessee, prior to the medical emergency in October 2009. 

Service connection has been established for coronary artery disease (ischemic heart disease) in a November 2010 rating decision, as presumed due to herbicide exposure in service; however, the effective date of that grant of service connection is February 2, 2010, the date the Veteran filed the claim for service connection for ischemic heart disease, which is subsequent to the period of hospitalization at Gateway Medical Center is from October 29, 2009 to November 1, 2009.  

The Veteran's representative asserts that the temporary VAMC folder does not include sufficient records for appellate review, and it is requested that the Veteran's claims folder, which is said to include VA outpatient treatment records at the Dover, Tennessee, VA outpatient clinic that predate October 2009 be associated with the VAMC folder that has been forwarded to the Board.  The Veteran's representative has specifically requested that the case be remanded for this purpose such that no waiver of consideration by the VAMC of any records now received by the Board has been received.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/AMC should determine if the Veteran was treated at the Dover, Tennessee, VA outpatient clinic for the period prior to October 29, 2009.  The VAMC/AMC should associate any and all records of treatment that the Veteran received at the VAMC as part of the record before the Board.  

2.  Thereafter, the VAMC/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


